                  Case 1:20-cv-03854-ALC-GWG Document 40 Filed 04/29/21 Page 1 of 1

                          G O D D A R D                    L A W           P L L C
                                   39 Broadway, Suite 1540 ~ New York, NY 10006
                                                Office. 646.504.8363
                                                 Fax. 212.473.8705
                                            Megan@goddardlawnyc.com
                                            WWW.GODDARDLAWNYC.COM


                                                              April 29, 2021

          9,$(&)
          The Honorable Gabriel W. Gorenstein          0(025$1'80(1'256(0(17
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 6B
          New York, New York 10007
                         5H Acacia Gonzalez v. Facegym NY LLC, et al.
                         &LY1RFY $/&  *:* 5HTXHVWWR$GMRXUQ


          Dear Judge Gorenstein:
                  The undersigned represents Plaintiff Acacia Gonzalez (“Plaintiff”), in the above-
          referenced matter. We write with Defendants’ consent to respectfully request an adjournment of
          the pretrial conference currently scheduled for May 5, 2021, at 10:30 a.m because the Parties have
          a settlement in principle. This is Plaintiff’s third request.

                 In accordance with Court’s availability confirmed with the Clerk, we request the
          conference be adjourned to June 10, 2021, at 10:30 a.m.

                    We thank the Court for its time and attention to this matter.
7KHFRQIHUHQFHLVDGMRXUQHGVLQHGLH7KHDSSOLFDWLRQWR
-XGJH&DUWHUWRDSSURYHWKHVHWWOHPHQWSXUVXDQWWR&KHH Respectfully submitted,
NVY)UHHSRUW3DQFDNH+RXVH,QF)G G&LU
 VKDOOEHILOHGE\-XQH                        GODDARD LAW PLLC

6R2UGHUHG
                                                              /s/ Siobhan Klassen
                                                              By: Siobhan Klassen, Esq.


 $SULO



          cc: All Counsel of Record (via ECF)
